Post, C. J.
The Gretna State Bank was sued in the district court of Sarpy county for the recovery of $90 with interest thereon from March 20, 1890. The plaintiff, John *355Grabow, alleged that he had deposited with said bank, to be paid to Owen Ward, the sum aforesaid; that Ward had refused to receive said money and that the bank had refused to return said money on Grabow’s demand. A jury was waived and the cause was tried to the court. There was a judgment against the bank for the sum of $96.85 and costs. A reversal of this judgment is sought by the bank by its petition in error.
The record contains only the following recitations with reference to the action of the trial court in respect to the motion for a new trial: “This case came on for hearing on the motion [of] the defendant for a new trial herein, and being advised in the premises the court overrules the said motion of plaintiff for a judgment on the findings of the court.” It does not appear from this recitation that the motion for a new trial has ever been passed upon, and moreover there is preserved no exception to whatever ruling was made. As the trial was to the court, a jury having been waived, the admissibility of the evidence received cannot be considered; and on the record there remains but one question, and that is, the sufficiency of the proofs to sustain the findings of the trial court. This we cannot consider for the reason that plaintiff in error has obtained no ruling on his motion for a new trial. (Losure v. Miller, 15 Neb., 465.) The judgment of the district court is therefore
Affirmed.